Title: From James Madison to the Senate, 6 December 1815
From: Madison, James
To: Senate


                    
                        
                            Washington
                            Decr. 6. 1815
                        
                    
                    I lay before the Senate for, their consideration and advice, as to a ratification, a convention to regulate the commerce between the United States & Great Britain, Signed by their respective Plenipotentiaries on the 3d of July last; with letters relating to the same, from the American Plenipotentiaries to the Secretary of State; and also the declaration with which it is the intention of the British Government to accompany the exchange of the ratifications of the convention.
                    
                        
                            James Madison
                        
                    
                